DETAILED ACTION
Claim(s) 1-32 are presented for examination.
Claim(s) 1, 6, 11, 16, 21-24 and 29-32 are amended.
Claim(s) 3, 5, 8, 10, 13, 15, 18, 20 and 25-28 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 11-14 of 15), filed June 6th, 2022 with respect to rejection of claim(s) 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19, 21-24 and 29-32 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of PU et al. (US 2016/0183170 A1).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 and 21-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Patel et al. (US 2011/0281574 A1) hereinafter “Patel” in view of Wu et al. (US 2018/0184390 A1) hereinafter “Wu” and in further view of PU et al. (US 2016/0183170 A1) hereinafter “Pu”.

Regarding Claims 1 and 6,
	Patel discloses a base station [see fig. 14, pg. 12, ¶156, lines 8-14, an access point “1402”], comprising: 
	a processor [see fig. 14, pg. 12, ¶156, lines 8-14, a processor]; and
	a non-transitory computer-readable storage medium [see fig. 14: “1422”, pg. 12, ¶154, lines 30-34, a memory component “1422”] coupled to the processor [see fig. 14, pg. 12, ¶156, lines 8-14, implemented by the processor] and storing programming instructions [see fig. 14, pg. 12, ¶154, lines 30-34, maintaining information or code] for execution by the processor [see fig. 14, pg. 12, ¶156, lines 8-14, to be executed by the processor], the programming instructions [see fig. 14, pg. 12, ¶154, lines 30-34, the information or code] instruct the processor to [see fig. 14, pg. 12, ¶156, lines 8-14, configure the processor to]:
 	determine first information [see fig. 4: Step “402”, pg. 7, ¶77, lines 1-3, determine information] indicating a first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, representing a list of PN offset(s)], wherein the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, the list of PN offset(s)] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual carrier frequency of a first cell [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a carrier frequency of the first cell [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, which is obtained] by a terminal [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by an access terminal]; and
	send the first information to the terminal [see fig. 4: Step “406”, pg. 7, ¶80, lines 1-4, send the request for timing information to the access terminal].
	Patel does not explicitly teach “a narrow band-internet of things (NB-IoT) system”; “a first NB-IoT cell”; wherein “the carrier frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz, and among all values that satisfies integral multiple of 100KHz, the first value is closest to the actual carrier frequency of the first NB-IoT cell”.
	However Wu discloses a narrow band-internet of things (NB-IoT) system [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, a CIoT system “100” for facilitating MTC transmissions between an LTE system “102” and an IoT network “104”];
	a first NB-IoT cell [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, an evolved universal terrestrial radio access network (E-UTRAN) Node B (also known as an Evolved Node B, eNodeB or eNB) “114”];
	wherein the carrier frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz [see fig(s). 4 & 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, a narrow frequency downlink transmission bandwidth, e.g., 200 kilohertz (kHz) or 180 kHz—smaller than the minimum 1.4 MHz system bandwidth of legacy systems—is considered for efficient MTC operation], and among all values that satisfies integral multiple of 100KHz [see fig(s). 4 and 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, when considering a much smaller bandwidth in a range from about 180 kHz to about 200 kHz], the first value is closest to the actual carrier frequency of the first NB-IoT cell [see fig(s). 4 and 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, FIG. 4 shows three example spectrum diagrams “400” for locations of such a downlink transmission bandwidth].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a narrow band-internet of things (NB-IoT) system”; “a first NB-IoT cell”; wherein “the carrier frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz, and among all values that satisfies integral multiple of 100KHz, the first value is closest to the actual carrier frequency of the first NB-IoT cell” as taught by Wu in the system of Patel for providing an efficient Machine-type-communication (MTC) operation [see Wu, pg. 2, ¶22 lines 8-12].
	Although the combined system of Patel and Wu discloses wherein the first carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a first NB-IoT cell and a carrier frequency of the first NB-IoT cell that is obtained by a terminal, nether Patel nor Wu explicitly teach a “center” frequency.
	However Pu discloses the first carrier frequency offset is a carrier frequency offset between an actual carrier center frequency of a first NB-IoT cell and a carrier center frequency of the first NB-IoT cell that is obtained by a terminal [see fig. 5, pg. 7, ¶82 lines 1-20, midpoint “510” is located at one possible position on an m*100+50 kHz frequency grid, (i.e. located at the frequency midpoint of a pair of center frequencies “522” and “524”)], and wherein the carrier center frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz [see fig. 5, pg. 7, ¶82 lines 1-20, the center frequencies “522” and “524” are part of an evenly spaced m*100 kHz frequency grid], and among all values that are integral multiple of 100KHz [see fig. 5, pg. 7, ¶82 lines 1-20, the midpoint “510” is placed at a location on the m*100 kHz frequency grid], the first value is closest to the actual carrier center frequency of the first NB-IoT cell [see fig. 5, pg. 7, ¶82 lines 1-20, the midpoint “510” shares a center frequency with the EARFCN channel centered at center frequency “524”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “center” frequency as taught by Pu in the combined system of Patel and Wu for offering advantages in computing requirements due to the fact that all possible multiplication values required in computation may be calculated ahead of time and simply selected for use when needed [see Pu pg. 8, ¶91 lines 1-9].

Regarding Claims 2 and 7,
	The combined system of Patel, Wu and Pu discloses the base station as set forth above [see fig. 14, pg. 12, ¶156, lines 8-14, the access point “1402”]. 
	Patel further discloses wherein the first information [see fig. 4: Step “402”, pg. 7, ¶77, lines 1-3, the information] comprises at least one of a second value [see fig. 5, pg. 8, ¶95, lines 8-13, a timing error value “e”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)] and an indication parameter [see pg. 8, ¶93, lines 8-9, a parameter “c”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)], and the indication parameter [see pg. 8, ¶93, lines 8-9, the parameter “c”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)] corresponds to the second value [see fig. 5, pg. 8, ¶95, lines 8-13, relates to the timing error value “e”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)].
	
Regarding Claims 4 and 9,
	The combined system of Patel, Wu and Pu discloses the base station as set forth above [see fig. 14, pg. 12, ¶156, lines 8-14, the access point “1402”]. 
	Patel further discloses wherein the sending of the first information to the terminal [see fig. 4: Step “406”, pg. 7, ¶80, lines 1-4, the sending of the request for timing information to the access terminal] comprises sending a first broadcast message or a first dedicated message [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, sending a message], and the first broadcast message or the first dedicated message carries the first information [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, the message including a specific request for timing information and control information].
	
Regarding Claims 11 and 16,
	Patel discloses a device [see fig. 18, pg. 14, ¶174, lines 1-6, a wireless device or access terminal “1850”], comprising:
	a processor [see fig. 18, pg. 14, ¶175, lines 12-17, a processor “1830”]; and
	a non-transitory computer-readable storage medium [see fig. 18, pg. 14, ¶175, lines 12-17, a memory “1832”] coupled to the processor [see fig. 18, pg. 14, ¶175, lines 12-17, connected to the processor “1830”] and storing programming instructions [see fig. 18, pg. 14, ¶175, lines 12-15, storing instructions] for execution by the processor [see fig. 18, pg. 14, ¶175, lines 12-15, to be implemented or performed by the processor “1830”], the programming instructions [see fig. 18, pg. 14, ¶175, lines 12-15, the instructions] instruct the processor to [see fig. 18, pg. 14, ¶175, lines 12-15, configure the processor “1830” to]:
	receive first information that indicates a first carrier frequency offset from a base station [see fig. 6: Step “602”, pg. 8, ¶103, lines 1-4, receive timing information of pilot signals comprising a PN code offset from nearby access points], wherein the first carrier frequency offset [see fig. 6: Step “602”, pg. 8, ¶103, lines 1-4, the PN code offset] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual carrier frequency of a first cell [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a carrier frequency of the first cell [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, to be obtained] by the device [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by the access terminal]; and
	obtain [see pg. 7, ¶77, lines 1-3, obtain] the actual carrier frequency of the first cell [see fig. 5, pg. 8, ¶91, lines 3-12, the time at which the access terminal receives the pilot signal from its serving access point] according to the first information [see pg. 7, ¶77, lines 1-3, respective to the timing information].
	Patel does not explicitly teach “a narrow band-internet of things (NB-IoT) system”; “a first NB-IoT cell”; wherein “the carrier frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz, and among all values that satisfies integral multiple of 100 KHz, the first value is closest to the actual carrier frequency of the first NB-IoT cell”.
	However Wu discloses a narrow band-internet of things (NB-IoT) system [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, a CIoT system “100” for facilitating MTC transmissions between an LTE system “102” and an IoT network “104”];
	a first NB-IoT cell [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, an evolved universal terrestrial radio access network (E-UTRAN) Node B (also known as an Evolved Node B, eNodeB or eNB) “114”];
	wherein the carrier frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz [see fig(s). 4 & 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, a narrow frequency downlink transmission bandwidth, e.g., 200 kilohertz (kHz) or 180 kHz—smaller than the minimum 1.4 MHz system bandwidth of legacy systems—is considered for efficient MTC operation], and among all values that satisfies integral multiple of 100KHz [see fig(s). 4 and 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, when considering a much smaller bandwidth in a range from about 180 kHz to about 200 kHz], the first value is closest to the actual carrier frequency of the first NB-IoT cell [see fig(s). 4 and 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, FIG. 4 shows three example spectrum diagrams “400” for locations of such a downlink transmission bandwidth].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a narrow band-internet of things (NB-IoT) system”; “a first NB-IoT cell”; wherein “the carrier frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz, and among all values that satisfies integral multiple of 100KHz, the first value is closest to the actual carrier frequency of the first NB-IoT cell” as taught by Wu in the system of Patel for providing an efficient Machine-type-communication (MTC) operation [see Wu, pg. 2, ¶22 lines 8-12].
	Although the combined system of Patel and Wu discloses wherein the first carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a first NB-IoT cell and a carrier frequency of the first NB-IoT cell that is obtained by the device, neither Patel nor Wu explicitly teach a “center” frequency.
	However Pu discloses the first carrier frequency offset is a carrier frequency offset between an actual carrier center frequency of a first NB-IoT cell and a carrier center frequency of the first NB-IoT cell that is obtained by the device [see fig. 5, pg. 7, ¶82 lines 1-20, midpoint “510” is located at one possible position on an m*100+50 kHz frequency grid, (i.e. located at the frequency midpoint of a pair of center frequencies “522” and “524”)], and wherein the carrier center frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz [see fig. 5, pg. 7, ¶82 lines 1-20, the center frequencies “522” and “524” are part of an evenly spaced m*100 kHz frequency grid], and among all values that are integral multiple of 100KHz [see fig. 5, pg. 7, ¶82 lines 1-20, the midpoint “510” is placed at a location on the m*100 kHz frequency grid], the first value is closest to the actual carrier center frequency of the first NB-IoT cell [see fig. 5, pg. 7, ¶82 lines 1-20, the midpoint “510” shares a center frequency with the EARFCN channel centered at center frequency “524”]; and 
	obtain the actual carrier center frequency of the first NB-IoT cell according to the first information [see fig. 5, pg. 7, ¶82 lines 1-20, receive digitized signal and candidate mobile radio local reference signals associated with neighboring EARFCN channels “526” and “522”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “center” frequency as taught by Pu in the combined system of Patel and Wu for offering advantages in computing requirements due to the fact that all possible multiplication values required in computation may be calculated ahead of time and simply selected for use when needed [see Pu pg. 8, ¶91 lines 1-9].

Regarding Claims 12 and 17,
	The combined system of Patel, Wu and Pu discloses the device as set forth above [see fig. 18, pg. 14, ¶174, lines 1-6, the wireless device or access terminal “1850”].
	Patel further discloses wherein the first information [see fig. 4: Step “402”, pg. 7, ¶77, lines 1-3, the information] comprises at least one of a second value [see fig. 5, pg. 8, ¶95, lines 8-13, a timing error value “e”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)] and an indication parameter [see pg. 8, ¶93, lines 8-9, a parameter “c”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)], and the indication parameter [see pg. 8, ¶93, lines 8-9, the parameter “c”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)] corresponds to the second value [see fig. 5, pg. 8, ¶95, lines 8-13, relates to the timing error value “e”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)].
	
Regarding Claims 14 and 19,
	The combined system of Patel, Wu and Pu discloses the device as set forth above [see fig. 18, pg. 14, ¶174, lines 1-6, the wireless device or access terminal “1850”].
	Patel further discloses wherein the receiving of the first information [see fig. 6: Step “602”, pg. 8, ¶103, lines 1-4, the access terminal receives timing information] comprises receiving a first broadcast message or a first dedicated message [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, receiving a message], and the first broadcast message or the first dedicated message [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, the message] carries the first information [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, including a specific request for the timing information and control information].
	
Regarding Claims 21 and 22,
	Patel discloses the base station as set forth above [see fig. 14, pg. 12, ¶156, lines 8-14, the access point “1402”], wherein the first carrier frequency offset [see pg. 8, ¶89, lines 5-10, the carrier frequencies], the actual cell carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, a time at which the access terminal receives a pilot signal from its serving access point] comprises an actual cell uplink carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point], and the actual cell uplink carrier center frequency [see fig. 5, pg. 8, ¶91, lines 3-12, the time at which the access terminal receives a pilot signal from its serving access point] is used for a random access procedure [see pg. 13, ¶165, lines 1-7, a better system reselection (BSR) procedure].
	Patel does not explicitly teach “an uplink carrier frequency offset”; “a first NB-IoT cell”; and “a NB-IoT system”.
	However Wu discloses an uplink carrier frequency offset [see fig(s). 2 and 4, pg. 1, ¶20 lines 10-12, the UE first uses the synchronization signals to achieve synchronization “202” of symbol timing and a fractional carrier frequency offset (CFO) “206”]; 
	a first NB-IoT cell [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, an evolved universal terrestrial radio access network (E-UTRAN) Node B (also known as an Evolved Node B, eNodeB or eNB) “114”]; and 
	a NB-IoT system [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, a CIoT system “100” for facilitating MTC transmissions between an LTE system “102” and an IoT network “104”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an uplink carrier frequency offset”; “a first NB-IoT cell”; and “a NB-IoT system” as taught by Wu in the system of Patel for the same motivation as set forth in claim 6.
	Although the combined system of Patel and Wu discloses the actual cell carrier frequency of the first NB-IoT cell comprises an actual cell uplink carrier frequency of the first NB-IoT cell, neither Patel nor Wu explicitly teach a “center” frequency.
	However Pu discloses the actual cell carrier center frequency of the first NB-IoT cell comprises an actual cell uplink carrier center frequency of the first NB-IoT cell [see fig. 5, pg. 7, ¶82 lines 1-20, midpoint “510” is located at one possible position on an m*100+50 kHz frequency grid, (i.e. located at the frequency midpoint of a pair of center frequencies “522” and “524”)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “center” frequency as taught by Pu in the combined system of Patel and Wu for the same motivation as set forth in claim 6.

Regarding Claims 23 and 24,
	Patel discloses the device as set forth above [see fig. 18, pg. 14, ¶174, lines 1-6, the wireless device or access terminal “1850”], wherein the first carrier frequency offset [see pg. 8, ¶89, lines 5-10, the carrier frequencies], the actual cell carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, a time at which the access terminal receives a pilot signal from its serving access point] comprises an actual cell uplink carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point], and the actual cell uplink carrier center frequency [see fig. 5, pg. 8, ¶91, lines 3-12, the time at which the access terminal receives a pilot signal from its serving access point] is used for a random access procedure [see pg. 13, ¶165, lines 1-7, a better system reselection (BSR) procedure].
	Patel does not explicitly teach “an uplink carrier frequency offset”; “a first NB-IoT cell”; and “a NB-IoT system”.
	However Wu discloses an uplink carrier frequency offset [see fig(s). 2 and 4, pg. 1, ¶20 lines 10-12, the UE first uses the synchronization signals to achieve synchronization “202” of symbol timing and a fractional carrier frequency offset (CFO) “206”]; 
	a first NB-IoT cell [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, an evolved universal terrestrial radio access network (E-UTRAN) Node B (also known as an Evolved Node B, eNodeB or eNB) “114”]; and 
	a NB-IoT system [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, a CIoT system “100” for facilitating MTC transmissions between an LTE system “102” and an IoT network “104”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an uplink carrier frequency offset”; “a first NB-IoT cell”; and “a NB-IoT system” as taught by Wu in the system of Patel for the same motivation as set forth in claim 11.
	Although the combined system of Patel and Wu discloses the actual cell carrier frequency of the first NB-IoT cell comprises an actual cell uplink carrier frequency of the first NB-IoT cell, neither Patel nor Wu explicitly teach a “center” frequency.
	However Pu discloses the actual cell carrier center frequency of the first NB-IoT cell comprises an actual cell uplink carrier center frequency of the first NB-IoT cell [see fig. 5, pg. 7, ¶82 lines 1-20, midpoint “510” is located at one possible position on an m*100+50 kHz frequency grid, (i.e. located at the frequency midpoint of a pair of center frequencies “522” and “524”)], and the actual cell uplink carrier center frequency of the first NB-IoT cell is used for a random access procedure in the NB-IoT system [see fig. 5, pg. 7, ¶82 lines 1-20, the intermediate value method is used to calculate cross-correlation values for the received digitized signal and candidate mobile radio local reference signals associated with neighboring EARFCN channels “526” and “522”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “center” frequency as taught by Pu in the combined system of Patel and Wu for the same motivation as set forth in claim 11.

Regarding Claims 29 and 30,
	Patel discloses the base station according to claim 6 [see fig. 14, pg. 12, ¶156, lines 8-14, an access point “1402”], the programming instructions [see fig. 14, pg. 12, ¶154, lines 30-34, the information or code] further instruct the processor to [see fig. 14, pg. 12, ¶156, lines 8-14, configure the processor to]: 
	determine second information [see fig. 4: Step “402”, pg. 7, ¶77, lines 1-3, determine information] indicating a second carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, representing a list of PN offset(s)], wherein the second carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, the list of PN offset(s)] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual carrier frequency of a second cell [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a carrier frequency of the second cell [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, which is obtained] by the terminal [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by an access terminal], and 
	sending through the first cell, the second information to the terminal [see fig. 4: Step “406”, pg. 7, ¶80, lines 1-4, send the request for timing information to the access terminal].
	Patel does not explicitly teach “a NB-IoT cell”; wherein the carrier frequency of the second “NB-IoT cell” that is obtained by the terminal is “a third value being integral multiple of 100 kHz, and among all values that satisfies integral multiple of 100KHz, the third value is closest to the actual carrier frequency of the second NB-IoT cell”; and wherein the second “NB-IoT cell is an inter-frequency cell of the first NB-IoT cell”.
	However Wu discloses a NB-IoT cell [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, an evolved universal terrestrial radio access network (E-UTRAN) Node B (also known as an Evolved Node B, eNodeB or eNB) “114”];
	wherein the carrier frequency of the second NB-IoT cell that is obtained by the terminal is a third value being integral multiple of 100 kHz [see fig(s). 4 & 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, a narrow frequency downlink transmission bandwidth, e.g., 200 kilohertz (kHz) or 180 kHz—smaller than the minimum 1.4 MHz system bandwidth of legacy systems—is considered for efficient MTC operation], and among all values that satisfies integral multiple of 100KHz [see fig(s). 4 and 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, when considering a much smaller bandwidth in a range from about 180 kHz to about 200 kHz], the third value is closest to the actual carrier frequency of the second NB- IoT cell [see fig(s). 4 and 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, FIG. 4 shows three example spectrum diagrams “400” for locations of such a downlink transmission bandwidth]; and 
	wherein the second NB-IoT cell is an inter-frequency cell of the first NB-IoT cell [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, an evolved universal terrestrial radio access network (E-UTRAN) Node B (also known as an Evolved Node B, eNodeB or eNB) “114”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a NB-IoT cell”; wherein the carrier frequency of the second “NB-IoT cell” that is obtained by the terminal is “a third value being integral multiple of 100 kHz, and among all values that satisfies integral multiple of 100KHz, the third value is closest to the actual carrier frequency of the second NB- IoT cell”; and wherein the second “NB-IoT cell is an inter-frequency cell of the first NB-IoT cell” as taught by Wu in the system of Patel for the same motivation as set forth in claim 6.
	Although the combined system of Patel and Wu discloses wherein the second carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a second NB-IoT cell and a carrier frequency of the second NB-IoT cell that is obtained by the terminal, neither Patel nor Wu explicitly teach a “center” frequency.
	However Pu discloses the second carrier frequency offset is a carrier frequency offset between an actual carrier center frequency of a second NB-IoT cell and a carrier center frequency of the second NB-IoT cell that is obtained by the terminal [see fig. 5, pg. 7, ¶82 lines 1-20, midpoint “510” is located at one possible position on an m*100+50 kHz frequency grid, (i.e. located at the frequency midpoint of a pair of center frequencies “522” and “524”)], and wherein the carrier center frequency of the second NB-IoT cell that is obtained by the terminal is a third value being integral multiple of 100 kHz [see fig. 5, pg. 7, ¶82 lines 1-20, the center frequencies “522” and “524” are part of an evenly spaced m*100 kHz frequency grid], and among all values that are integral multiple of 100KHz [see fig. 5, pg. 7, ¶82 lines 1-20, the midpoint “510” is placed at a location on the m*100 kHz frequency grid], the third value is closest to the actual carrier center frequency of the second NB-IoT cell [see fig. 5, pg. 7, ¶82 lines 1-20, the midpoint “510” shares a center frequency with the EARFCN channel centered at center frequency “524”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “center” frequency as taught by Pu in the combined system of Patel and Wu for the same motivation as set forth in claim 6.

Regarding Claims 31 and 32,
	Patel discloses the device according to claim 11 [see fig. 18, pg. 14, ¶174, lines 1-6, a wireless device or access terminal “1850”], the programming instructions [see fig. 18, pg. 14, ¶175, lines 12-15, the instructions] further instruct the processor to [see fig. 18, pg. 14, ¶175, lines 12-15, configure the processor “1830” to]: 
	receive second information that indicates a second carrier frequency offset from the base station [see fig. 6: Step “602”, pg. 8, ¶103, lines 1-4, receive timing information of pilot signals comprising a PN code offset from nearby access points] through the first cell, wherein the second carrier frequency offset [see fig. 6: Step “602”, pg. 8, ¶103, lines 1-4, the PN code offset] is a carrier frequency offset between an actual carrier frequency of a second cell [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a carrier frequency of the second cell [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, to be obtained] by the device [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by the access terminal]; and 
	obtain [see pg. 7, ¶77, lines 1-3, obtain] the actual carrier frequency of second NB-IoT cell [see fig. 5, pg. 8, ¶91, lines 3-12, the time at which the access terminal receives the pilot signal from its serving access point] according to the second information [see pg. 7, ¶77, lines 1-3, respective to the timing information]; 
	Patel does not explicitly teach “a NB-IoT cell”; wherein the carrier frequency of the second “NB-IoT cell” that is obtained by the terminal is “a third value being integral multiple of 100 kHz, and among all values that satisfies integral multiple of 100KHz, the third value is closest to the actual carrier frequency of the second NB-IoT cell”; and wherein the second “NB-IoT cell is an inter-frequency cell of the first NB-IoT cell”.
	However Wu discloses a NB-IoT cell [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, an evolved universal terrestrial radio access network (E-UTRAN) Node B (also known as an Evolved Node B, eNodeB or eNB) “114”];
	wherein the carrier frequency of the second NB-IoT cell that is obtained by the terminal is a third value being integral multiple of 100 kHz [see fig(s). 4 & 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, a narrow frequency downlink transmission bandwidth, e.g., 200 kilohertz (kHz) or 180 kHz—smaller than the minimum 1.4 MHz system bandwidth of legacy systems—is considered for efficient MTC operation], and among all values that satisfies integral multiple of 100KHz [see fig(s). 4 and 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, when considering a much smaller bandwidth in a range from about 180 kHz to about 200 kHz], the third value is closest to the actual carrier frequency of the second NB- IoT cell [see fig(s). 4 and 5: “402”, pg. 2, ¶22 lines 8-12; ¶23 lines 1-11, FIG. 4 shows three example spectrum diagrams “400” for locations of such a downlink transmission bandwidth]; and 
	wherein the second NB-IoT cell is an inter-frequency cell of the first NB-IoT cell [see fig(s). 1 and 5, pg. 1, ¶18 lines 1-3, an evolved universal terrestrial radio access network (E-UTRAN) Node B (also known as an Evolved Node B, eNodeB or eNB) “114”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a NB-IoT cell”; wherein the carrier frequency of the second “NB-IoT cell” that is obtained by the terminal is “a third value being integral multiple of 100 kHz, and among all values that satisfies integral multiple of 100KHz, the third value is closest to the actual carrier frequency of the second NB- IoT cell”; and wherein the second “NB-IoT cell is an inter-frequency cell of the first NB-IoT cell” as taught by Wu in the system of Patel for the same motivation as set forth in claim 11.
	Although the combined system of Patel and Wu discloses wherein the second carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a second NB-IoT cell and a carrier frequency of the second NB-IoT cell that is obtained by the device, neither Patel nor Wu explicitly teach a “center” frequency.
	However Pu discloses the second carrier frequency offset is a carrier frequency offset between an actual carrier center frequency of a second NB-IoT cell and a carrier center frequency of the second NB-IoT cell that is obtained by the device [see fig. 5, pg. 7, ¶82 lines 1-20, midpoint “510” is located at one possible position on an m*100+50 kHz frequency grid, (i.e. located at the frequency midpoint of a pair of center frequencies “522” and “524”)], and wherein the carrier center frequency of the second NB-IoT cell that is obtained by the terminal is a third value being integral multiple of 100 kHz [see fig. 5, pg. 7, ¶82 lines 1-20, the center frequencies “522” and “524” are part of an evenly spaced m*100 kHz frequency grid], and among all values that are integral multiple of 100KHz [see fig. 5, pg. 7, ¶82 lines 1-20, the midpoint “510” is placed at a location on the m*100 kHz frequency grid], the third value is closest to the actual carrier center frequency of the second NB-IoT cell [see fig. 5, pg. 7, ¶82 lines 1-20, the midpoint “510” shares a center frequency with the EARFCN channel centered at center frequency “524”]; and 
	obtain the actual carrier center frequency of second NB-IoT cell according to the second information [see fig. 5, pg. 7, ¶82 lines 1-20, receive digitized signal and candidate mobile radio local reference signals associated with neighboring EARFCN channels “526” and “522”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “center” frequency as taught by Pu in the combined system of Patel and Wu for the same motivation as set forth in claim 11.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469